DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites the term “taper” which is misspelled.  The applicant should replace the term with –tape-.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xianlin et al (CN Pat Num 201522890, herein referred to as Xianlin).  Xianlin discloses a coaxial cable (Fig 1) having a high electrical performance, high mechanical property, and high flame retardance, while maintaining a longer service life (abstract).  With respect to claim 1, Xianlin discloses a coaxial cable (Fig 1) comprising: .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xianlin (CN Pat Num 201522890) in view of Fyfe (Pub Num 2016/0236019, herein referred to as Fyfe).  Xianlin discloses a coaxial cable (Fig 1) having a high electrical performance, high mechanical property, and high flame retardance, while maintaining a longer service life (abstract), as disclosed above with respect to claim 1 & 2.

Fyfe teaches a fireproofing system (Figs 1-8) that may be utilized with cables for protecting them against fire, heat and/or potentially damaging events and occurrences (Paragraph 3).  Specifically, with respect to claims 3-5, Fyfe teaches a cable (100) 
It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Xianlin to comprise the flame retardant materials configuration as taught by Fyfe because Fyfe teaches that such a configuration provides a fireproofing system (Figs 1-8) that may be utilized with cables for protecting them against fire, heat and/or potentially damaging events and occurrences (Paragraph 3) and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claims 9 and 13-20, it would have been obvious to one of ordinary skill in the art to modify the modified cable of Xianlin to utilize the glass materials as woven glass placed on both sides of a polymer, the ceramic material to comprise ceramic beads embedded in a dielectric material, the intumescent material being utilized to coat the outer conductor in order for the coaxial cable to pass the UL 2196 test, since such materials are known and commonly utilized in such configurations .

Response to Arguments
Applicant's arguments filed December 1, 2020, have been fully considered but they are not persuasive. Specifically, the applicant argues the following
A)	Xianlin doesn’t teach or suggest a tape layer that prevents the entry of air 			into the cable in the event of fire and therefore cannot anticipate the 			claimed invention of claim 1.
B)	A keyword search of Xianlin for tape did not find any results and therefore 			there is no tape layer in Xianlin as called for in the claim.
C)	The cable of Xianlin is very different from the cable of the claimed 				invention because the working temperature of the claimed invention is 			more than 10 times higher than the working temperature of Xianlin and 			therefore is linguistically and functionally different than the cable of the 			claimed invention.
D)	The Office action fails to establish a proper prima facie case of 				obviousness because all of the claim limitations of claim 1 are not present.
E)	Neither of the references, Xianlin nor Fyfe particularly recognize the 			problem solved the Applicant’s claimed invention and therefore is 		
F)	Fyfe appears to be directed to structural cables rather than 					communications cables and therefore would not be relevant to the 				communication coaxial cable of Xianlin.
With respect to arguments A-B, the examiner respectfully traverses.  Xianlin clearly teaches a composite tape layer as detailed above.  Specifically, Xianlin cites the following in paragraph 23: 
    PNG
    media_image1.png
    126
    706
    media_image1.png
    Greyscale

Clearly, Xianlin discloses that the various layers of the layers 5-8 are tape layers.  Clearly the tape layer (5-8) is capable of preventing the entry of air into the cable in the event of fire.  Specifically, Xianlin discloses that the structure of the coaxial cable prolongs the service life of the cable during fires (Paragraph 20) and while forming a flame retardant oxygen barrier layer (Paragraph 25).   Therefore, Xianlin clearly teaches the composite layers (5-8) being tape layers.
With respect to argument C, the examiner respectfully traverses.  It is noted that the features upon which applicant relies (i.e., surviving and functioning in the presence of extremely high temperatures of fire for two hours and being subject to a water hose blast during UL 2196 testing in which the temperatures reach 1010oC) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 
	With respect to arguments D & F, the examiner respectfully traverses. The MPEP clearly defines how to establish a prima facie case of obviousness.  Specifically, the MPEP states the following:
ESTABLISHING A PRIMA FACIE CASE OF OBVIOUSNESS
II.   THE BASIC FACTUAL INQUIRES OF GRAHAM v. JOHN DEERE CO. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

An invention that would have been obvious to a person of ordinary skill at the time of the invention is not patentable. See 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a).  As reiterated by the Supreme Court in KSR, the framework for the objective analysis for determining obviousness under 35 U.S.C. 103  is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Obviousness is a question of law based on underlying factual inquiries. The factual inquiries enunciated by the Court are as follows:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Determining the scope and content of the prior art; and 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Ascertaining the differences between the claimed invention and the prior art; and 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Resolving the level of ordinary skill in the pertinent art. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Id. at 17-18, 148 USPQ at 467. Such evidence, sometimes referred to as "secondary considerations," may include evidence of commercial success, long-felt but unsolved needs, failure of others, and unexpected results. The evidence may be included in the specification as filed, accompany the application on filing, or be provided in a timely manner at some other point during the prosecution. The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The question of obviousness must be resolved on the basis of the factual inquiries set forth above. While each case is different and must be decided on its own facts, the Graham factors, including secondary considerations when present, are the controlling inquiries in any obviousness analysis. The Graham factors were reaffirmed and relied upon by the Supreme Court in its consideration and determination of obviousness in the fact situation presented in KSR, 550 U.S. at 406-07, 82 USPQ2d at 1391 (2007). The Supreme Court has utilized the Graham factors in each of its obviousness decisions since Graham. See Sakraida v. Ag Pro, Inc., 425 U.S. 273, 189 USPQ 449, reh’g denied, 426 U.S. 955 (1976); Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); and Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). As stated by the Supreme Court in KSR, "While the sequence of these questions might be reordered in any particular case, the [Graham] factors continue to define the inquiry that controls."KSR, 550 U.S. at 407, 82 USPQ2d at 1391. 
The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 418, 82 USPQ2d 1385, 1396 (2007) noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); see also KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting Federal Circuit statement with approval). 
Given the above guidelines, the examiner states the following: 
	a)	The claim invention is concerned with the coaxial cable utilized to transmit 			electrical signals and the protection of such during the event of a fire.  			Specifically, the claimed invention is concerned with the coaxial cable 			ability to function during the course of a fire (see Background of Applicants 		Specification).  Xianlin is also concerned with a coaxial cable utilized to 			transmit electrical signals and the protection of such during the event of a 			fire (see Paragraph 4). Fyfe is also concerned with protecting cable during 		the event of a fire (Paragraph 3).

c)	Fyfe teaches a fireproofing system (Figs 1-8) utilizing specific 				metallic and fabric layers, that may be utilized with cables for 				protecting them against fire, heat and/or potentially damaging events and 			occurrences (Paragraph 3).  Based on this teaching,  It would have been 			obvious to one having ordinary skill in the art of cables at the time the 			invention was made to modify the cable of Xianlin to comprise the flame 			retardant materials configuration as taught by Fyfe because Fyfe teaches 			that such a configuration provides a fireproofing system (Figs 1-8) that 			may be utilized with cables for protecting them against fire, heat and/or 			potentially damaging events and occurrences (Paragraph 3) and since it 			has been held to be within general skill of a worker in the art to select a 			known material on the basis of its suitability for the intended use as a 			matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It also 
		would have been obvious to one of ordinary skill in the art to modify the 			modified cable of Xianlin to utilize the glass materials as woven glass 			placed on both sides of a polymer, the ceramic material to comprise 			ceramic beads embedded in a dielectric material, the intumescent material 		being utilized to coat the outer conductor, since such materials are known 	
	All of the claimed invention is disclosed, and therefore a proper prima facie case of obviousness has been established.  
With respect to argument E, the examiner respectfully traverses.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Based on the above rebuttals, the examiner respectfully submits that the 35 USC 102(a)(1) and the 35 USC 103(a) rejections are proper.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which teach cables able to pass the UL 2196 test. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 22, 2021